OPINION — AG — ** SALES TAX — BINGO GAMES — LEVY ON GROSS PROCEEDS ** UNDER THE PROVISIONS OF 68 O.S. 1302 [68-1302], SALES TAXES ARE TO BE COLLECTED AND REMITTED TO THE OKLAHOMA TAX COMMISSION BY THOSE LEGALLY OPERATING BINGO GAMES WHETHER CARDS ARE SOLD OR ADMISSION CHARGED SO LONG AS PLAYERS PAY TO PLAY UNLESS THE SPECIFIC TRANSACTION IS EXEMPT UNDER SOME OTHER PROVISIONS OF THE LAW BECAUSE OF THE CIRCUMSTANCES OF THE TRANSACTIONS. THE SALES TAXES ARE LEVIED ON THE `GROSS' PROCEEDS PURSUANT TO 68 O.S. 1304 [68-1304] (TANGIBLE PERSONAL PROPERTY) CITE: 21 O.S. 995.1 [21-995.1], 68 O.S. 1302 [68-1302](C), 68 O.S. 1310 [68-1310], 68 O.S. 1305 [68-1305] (DON MCCOMBS JR)